 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY WILLIAM CORTINAS,                            No. 2:19-CV-1638-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    KATHLEEN ALLISON,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff claims the alleged civil rights violations took place at Corcoran State

19   Prison, which is within the boundaries of the Fresno division of the United States District Court

20   for the Eastern District of California. See Local Rule 120(b). Pursuant to Local Rule 120(d), a

21   civil action which has not been commenced in the proper division of the court may, on the court’s

22   own motion, be transferred to the proper division. Because the Sacramento division of this court

23   is not the proper division, this action will be transferred to the Fresno division.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

 2   United States District Court for the Eastern District of California sitting in Fresno.

 3

 4   Dated: September 6, 2019
                                                            ____________________________________
 5                                                          DENNIS M. COTA
 6                                                          UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
